Citation Nr: 0812322	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  00-25 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic right 
upper leg disorder.  

2.  Entitlement to service connection for chronic right foot 
drop.  

3.  Entitlement to service connection for a chronic right 
ankle disorder to include injury residuals.  

4.  Entitlement to service connection for a chronic lumbar 
spine disorder to include degenerative changes.  

5.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from July 1967 to May 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the St. 
Louis, Missouri, Regional Office (RO) which determined that 
the veteran had not submitted well-grounded claims of 
entitlement to service connection for a chronic right upper 
leg disorder, a chronic lumbar spine disorder to include 
degenerative changes, and a chronic skin disorder to include 
fungus on the legs and the feet; denied the claims; and 
denied an increased disability evaluation for the veteran's 
right lower leg injury residuals, scar residuals, and nerve 
entrapment.  In February 2001, the veteran expressly withdrew 
his claims for service connection for a chronic skin disorder 
to include fungus on the legs and the feet and an increased 
evaluation for his right lower leg injury residuals, scar 
residuals, and nerve entrapment.  

In February 2002, the RO, in pertinent part, reviewed the 
issues of the veteran's entitlement to service connection for 
a chronic right upper leg disorder and a chronic lumbar spine 
disorder to include degenerative changes on the merits and 
denied the claims.  In March 2003, the RO, in pertinent part, 
denied service connection for chronic right foot drop and a 
chronic right ankle disorder to include injury residuals.  In 
July 2004, the RO denied the veteran's entitlement to 
automobile and adaptive equipment or adaptive equipment only.  

In June 2006, the Board requested an opinion from a Veterans 
Health Administration (VHA) medical expert.  In July 2006, 
the requested VHA opinion was incorporated into the record.  
In July 2006, the veteran was provided with a copy of the VHA 
opinion and a Medical Opinion Response Form.  In July 2006, 
the veteran submitted a completed Medical Opinion Response 
Form in which he indicated that he wished his appeal remanded 
to the RO for its review of the additional evidence and 
argument.  In August 2006, the accredited representative 
submitted a Motion for Remand in which he reiterated that the 
veteran wished his appeal remanded to the RO for review of 
the additional evidence and argument.  In August 2006, the 
Board remanded the veteran's claims to the RO for additional 
action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In November 2007, the veteran submitted clinical 
documentation from Hanger Prosthetics & Orthotics dated 
between July 2007 and November 2007.  In February 2008, the 
veteran indicated that he wished his appeal remanded to the 
RO for its review of the additional evidence.  In February 
2008, the veteran expressly did not waive RO review of the 
additional documentation and requested that the Board remand 
his claims to the RO so that such a review could be 
conducted.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the veteran or his representative.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003). 

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007) are 
fully met.  

2.  Then readjudicate the issues of 
service connection for a chronic right 
upper leg disorder, chronic right foot 
drop, a chronic right ankle disorder to 
include injury residuals, and a chronic 
lumbar spine disorder to include 
degenerative changes and entitlement to 
automobile and adaptive equipment or 
adaptive equipment only with express 
consideration of 38 C.F.R. § 3.310(a) 
(2007) and the United States Court of 
Appeals for Veterans Claims' (Court) 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995).  If the benefits sought on 
appeal remain denied, the veteran should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

